Citation Nr: 0802909	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York. 

In March 2006, the Board determined that a rating in excess 
of 10 percent was not warranted for bilateral hearing loss 
and remanded the subject increased rating claim for tinnitus 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim for an 
increased rating for bilateral tinnitus(as reflected in a 
September 2006 SOC (SOC)) and returned this matter to the 
Board for further appellate consideration. 

In correspondence dated in November 28, 2006, the RO sought 
clarification from the veteran, informing him that a October 
2006 claim for an increased rating for hearing loss dating to 
date from as early as August 2003 was precluded by the above 
March 2006 BVA decision; in addition, the RO also pointed out 
that his claim for an effective date earlier than June 1992 
for tinnitus was also in error inasmuch as service connection 
had already been established effective from May 1991.  An 
explanation was provided explained how the veteran could 
support his claims should he wish to proceed.  The veteran 
submitted a statement dated December 15, 2006 that the Board 
accepts as a new claim for an increased rating for a 
bilateral hearing loss.  The Board refers this matter to the 
RO for actions deemed appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A September 2007 letter from the RO informed the veteran that 
within 90 days from the date of the notice the veteran could 
request a personal hearing before the Board.  In October 
2007, the veteran's representative requested a hearing before 
the Board.  Accordingly, the case must be returned to the RO 
to schedule a Board hearing.

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the appellant's 
claim so that he is afforded every possible consideration. 

Accordingly, the case is REMANDED for the following action:

The AMC/RO should schedule the veteran 
for a travel Board hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



